Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
Prior Art Rejection
Applicant claims amendments (claims 1-2 & 5-18) and cancellations (claims 3-4) filed (06/20/2022) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 17-18, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1 & 17-18 that includes: 
Claim 1:
…
“
separate a first captured image into a foreground area and a background area, wherein the first captured image depicts a first subject, and the foreground area is an area where the first subject appears and the background area is an area other than the area where the first subject appears; assign a blending value of 1.0 to the foreground area of the first captured image and a blending value of less than 1.0 to the background area of the first captured image; and a blend, based on the assigned blending value of 1.0 to the foreground area and the assigned blending value of less than 1.0 to the background area, the foreground area and the background area of the first captured image with an output image to generate a blended image for display of a live view, wherein the 
”
Claim 17:
…
“
by an image processing apparatus for performing image processing, separating a first captured image into a foreground area and a background area, wherein the first captured image depicts a first subject, and the foreground area is an area where the first subject appears and the background area is an area other than the area where the first subject appears; assigning a blending value of 1.0 to the foreground area of the first captured image and a blending value of less than 1.0 to the background area of the first captured image; and  blending, based on the assigned blending value of 1.0 to the foreground area and the assigned blending value of less than 1.0 to the background area, the foreground area and the background area of the first captured image with an output image to generate a blended image for display of a live view, wherein the output image is output when a second subject is captured.
”
Claim 18:
…
“
non-transitory computer-readable medium having stored thereon, computer- executable instructions which, when executed by a processor, cause the processor to execute operations, the operations comprising: Page 8 of 12Application No. 16/970,044Reply to Office Action of March 18, 2022separating a first captured image into a foreground area and background area, wherein the first captured image depicts a first subject, and the foreground area is an area where the first subject appears and the background area is an area other than the area where the first subject appears; assigning a blending value of 1.0 to the foreground area of the first captured image and a blending value of less than 1.0 to the background area of the first captured image; and blending, based on the assigned blending value of 1.0 to the foreground area and the assigned blending value of less than 1.0 to the background area, the foreground area and the background area of the first captured image with an output image to generate a blended image to display a live view, wherein the output image is output when a second subject is captured.
”
Regarding dependent claims 2 & 5-16 these claims are allowed because of their dependence on independent claims 1 & 17-18 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661